Title: To Thomas Jefferson from Edward Dowse, 29 November 1789
From: Dowse, Edward
To: Jefferson, Thomas



Sir
Boston 29th. November 1789

I arrived here the 25th instant, and sincerely wish you may have experienced a passage equally short and agreeable as mine has been.
I observe that your Excellency is appointed to the Secretaryship of home and foreign affairs, and, presuming, that in consequence thereof, you will not return to Paris as you intended, I shall take care to have your Service of China delivered to you, wherever you may reside in America.
The Young ladies, I hope, had their health and a pleasant passage. With all deference and respect I remain Your Excellency’s Most Obedient and Most humble Servant,

Edward Dowse

